State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: January 28, 2016                   516940
________________________________

In the Matter of JESSIE J.
   BARNES,
                    Appellant,
      v
                                            MEMORANDUM AND ORDER
BRIAN FISCHER, as Commissioner
   of Corrections and Community
   Supervision, et al.,
                    Respondents.
________________________________


Calendar Date:   December 15, 2015

Before:   McCarthy, J.P., Egan Jr., Lynch and Clark, JJ.

                             __________


     Jessie J. Barnes, Malone, appellant pro se.

                             __________


Lynch, J.

      Appeal from a judgment of the Supreme Court (Feldstein,
J.), entered April 23, 2013 in Franklin County, which, among
other things, in a proceeding pursuant to CPLR article 78,
dismissed the petition.

      In an attempt to challenge the denial of a grievance as
well as various deprivation orders issued during 2010, 2011 and
2012 against special housing unit inmates in Upstate Correctional
Facility, petitioner filed, under the same index number, a
petition pursuant to CPLR article 78, a complaint seeking, among
other things, preliminary injunctive relief against enforcement
of the deprivation orders and a notice of motion seeking an order
that the action be maintained as a class action pursuant to CPLR
901. Supreme Court, sua sponte, denied the request for
injunctive relief and class status, and dismissed the petition
                              -2-                  516940

and complaint without prejudice on the ground that the statements
in the pleadings were not sufficiently particularized. This
appeal ensued.

      We affirm. CPLR 3013 provides that "[s]tatements in a
pleading shall be sufficiently particular to give the court and
parties notice of the transactions, occurrences, or series of
transactions or occurrences, intended to be proved and the
material elements of each cause of action." Furthermore, a
"pleading shall consist of plain and concise statements" (CPLR
3014). Upon our review of the petition, we agree with Supreme
Court that the petition does not meet this standard as it
contains overly broad and rambling allegations challenging
numerous and, at times, unspecified deprivation orders.
Accordingly, the petition and complaint were properly dismissed
(see Matter of Garraway v Fischer, 106 AD3d 1301, 1301 [2013], lv
denied 21 NY3d 864 [2013]; Matter of Pettus v New York State
Dept. of Correctional Servs., 77 AD3d 996, 996 [2010]; Matter of
Escalera v State of New York, 67 AD3d 1137, 1137-1138 [2009]).
We have reviewed petitioner's remaining contentions and find them
to be without merit.

     McCarthy, J.P., Egan Jr. and Clark, JJ., concur.




     ORDERED that the judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court